DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 22-27, 29-30, 32-39, and 42-43 are pending (claim set as filed on 05/05/2022).

Priority
	This application is a CON of 14/198,739 which is a CON of 13/335,323 filed on 12/22/2011 and has provisional applications to 61/474,691 filed on 04/12/2011 and 61/428,867 filed on 12/31/2010.

Withdrawal of Rejections
The response and amendments filed on 05/05/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the previously applied provisional double patenting rejection over application no. 15/531,185 from the last office action has been withdrawn because said application was abandoned on 03/22/2022.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection 
Claim Rejections - 35 USC §112(a), Biological Deposit
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ specific strains of “B. infantis ATCC 15697 and B. infantis M-63”. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or Applicant’s representative may provide assurance of compliance with the requirements of 35 U.S.C §112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by Applicant, assignee, or Applicant’s agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

          
	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
	Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

New Grounds of Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-27, 29-30, and 32-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kunz (Oligosaccharides in Human Milk: Structural, Functional, and Metabolic Aspects, 2000) in view of Gill (Development and application of a liquid chromatographic method for analysis of nucleotides and nucleosides in milk and infant formulas, 2007) and Hoffman (US 2004/0048926 A1) and Prieto (US 2002/0019991 A1).
Kunz’s general disclosure relates to research studies on human milk oligosaccharides (HMOs) of infant nutrition (see abstract & page 700: Introduction). 
Regarding claims 22-25 and 32-38, Kunz discloses HMOs possible functions in neonatal host defense and inflammatory events, oligosaccharides, along with lactose, may play a role in postnatal brain development and further discloses that young mammals need glycolipids for myelination and brain development (see page 717). Kunz teaches formula-fed infant oral administration of 2’-fucosyllactose, 3’-fucosyllactose, and other complex oligosaccharides such as LNT (see page 711). Kunz teaches various about concentrations of HMOs (see pages 703-706). Kunz suggest supplementation of infant formulas with oligosaccharides and it would be reasonable for to envisage an equivalent or similar concentration dosages in infant/pediatric formulations.
	Regarding claim 26, Kunz teaches oligosaccharides for high degree of learned behavior (see page 718). 
Regarding claims 27 and 39, Kunz discloses supplementation of HMOs in infant formulas (see page 718 & page 706).
Regarding claims 29-30, Kunz is silent with regards to a pediatric or an adult nutritional composition but since the claims do not have a structural difference with the prior art, then the prior art meets the claim limitation. 
However, Kunz does not teach: the composition comprises a nucleotide selected from cytidine 5’-monophosphate, uridine 5’-monophosphate, adenosine 5’-monophosphate, guanosine 5’-monophosphate, or inosine 5’-monophosphate; or the composition comprises docosahexaenoic acid and/or arachidonic acid (claims 22 and 34’s limitations).
Gill discloses that “nucleotides play important roles in biochemical processes and in addition to being precursors in nucleic acid synthesis, nucleotides reportedly enhance immune response, influence metabolism of fatty acids, contribute to iron absorption in the gut and improve gastrointestinal tract repair after damage” and infant formulas are increasingly supplemented with nucleotides (see page 596: Introduction). Gill teaches cytidine 5’-monophosphate, uridine 5’-monophosphate, adenosine 5’-monophosphate, guanosine 5’-monophosphate, or inosine 5’-monophosphate (see abstract). 
Hoffman discloses the importance of adding certain polyunsaturated fatty acids (PUFA) to infant formulas is generally recognized; and “Clinical studies of infant formula composition have introduced evidence that the presence of DHA in an infant’s nutritional intake may confer an advantage in the infant’s cognitive development. The presence of DHA in the diet of pre-term or term infants has been associated with higher mental development scores” (see ¶ [0006]-[0007], [0012]). Hoffman teaches the administration to those infants of a combination of docosahexaenoic acid and arachidonic acid (see abstract). 
It would have been first obvious to one of ordinary skill in the art at the time the invention was made to employ or add the nucleotides such as taught by Gill in the method of Kunz. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for enhancing immune response, influence metabolism of fatty acids, and infant formulas are increasingly supplemented with nucleotides because Gill provides suggestive teachings to do so.
Furthermore, it would have been secondly obvious to one of ordinary skill in the art to employ or add the polyunsaturated fatty acids of DHA or AA such as taught by Hoffman in the method of Kunz. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., cognitive development). At least additive therapeutic effect would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation of success because the references are directed to infant formulas.

Regarding the claimed concentrations, Prieto’s general disclosure relates to a pharmaceutical or nutritional composition comprising an α1-2 linkage fucose residue (e.g. 2’-FL) and at least one member selected from fat, carbohydrate, a protein, a vitamin and a mineral (see abstract & ¶ [0010]-[0011]). Prieto teaches “Administration will be in such a dosage as to effect the desired outcome. Such a dosage may be readily determined by one of ordinary skill in the art and depends upon such factors as, for example, the patient’s immune status, body weight and age. Typically, the dosage will be at a similar concentration as that found for 2’-fucosyllactose present in human breast milk. Administration may be effected continuously or intermittently such that the amount is effective for its intended purpose” and “These components will be present in amounts which are desirable for a particular use. In particular, the amounts of such ingredients will vary depending on whether the composition is intended for use with normal, healthy infants, children or adults, or subjects having specialized need such those which accompany certain pathological conditions (e.g., metabolic disorders)” (see ¶ [0034]-[0035]). Thus, the adjustments of particular conventional working conditions (e.g., concentration of ingredients) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. Therefore, the cited disclosures establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that the concentration of ingredients are a result effective variable dependent upon the desired dietary intake, the patient’s immune status, body weight and age, etc. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claims 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kunz in view of Gill, Hoffman, Prieto as applied to claims 22-27, 29-30, and 32-39  above, and in further view of Scholtens (US 2010/0322904 A1).
The cited disclosures of Kunz, Gill, Hoffman, and Prieto is discussed above.
However, the cited references do not teach: wherein the nutritional composition further comprises a probiotic selected from B. infantis ATCC 15697 and B. infantis M-63 (claims 42-43).
Scholtens’ general disclosure is directed to a composition comprising Bifidobacterium infantis, galactooligosaccharides and fructooligosaccharides (see abstract). Scholtens teaches compositions comprising Bifidobacterium longum ATCC 15697 or B. longum spp. infantis M-63 (see ¶ [0026]-[0028]). 
It would have been obvious to one of ordinary skill in the art to employ or add a probiotic such as B. infantis ATCC 15697 and B. infantis M-63 such as taught by Scholtens in the method of the cited references. The ordinary artisan would have been motivated to do so is because Scholtens discloses such probiotics have beneficial advantages for administration in infants (see Scholtens at ¶ [0007]-[0010]). Moreover, the MPEP 2141 provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results. The ordinary artisan would have had a reasonable expectation of success because the references are directed at infant formulas and probiotics.
Examiner’s Response to Arguments
Applicant’s arguments filed on 05/05/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing pages 5-6 of the remarks) that the primary reference of Kunz only mentions acidic sialylated HMOs and fails to mention the specific claimed neutral HMOs, this argument is not persuasive for the reasons of record from the last office action. The Examiner maintains the position that there is explicit teaching in the Kunz reference to suggest or reasonably envisage the claimed neutral HMO. Here is the evidence on the record from Kunz’s teachings (reproduced from Kunz’s page 718) to support the Examiner’s assertion:

    PNG
    media_image1.png
    61
    803
    media_image1.png
    Greyscale

In other words, there is reason to believe that the pharmacophore (i.e. the chemical structural that is responsible for a compound’s mechanism of action) is due to the Gal moiety in human milk oligosaccharides because this is what the Kunz reference is indicating (see Kunz Table 2 on page 702 which illustrates that 2’-fucosyl-lactose has a Gal moiety Fucα1-2Galβ1-4Glc).
In response to Applicant’s argument (addressing pages 6-7 of the remarks) that “while Kunz does teach concentrations of HMOs, they are of HMOs in human milk” whereas the claims require nutritional compositions that do not contain human breast milk, this argument is not persuasive because Kunz suggest supplementation of infant formulas with oligosaccharides and it would be reasonable for to envisage an equivalent or similar concentration dosages in infant/pediatric formulations. To support this assertion, the Examiner is adding an additional reference by Prieto to demonstrate that “Typically, the dosage will be at a similar concentration as that found for 2’-fucosyllactose present in human breast milk” (see Prieto at ¶ [0034]). In a basic sense, it is deemed reasonable to select a concentration that is similar or the same as found from its natural source. 
In response to Applicant’s argument (addressing pages 7-8 of the remarks) of “Applicant disagrees that Kunz teaches formula-fed infant oral administration of 2’-FL” because the study by Rudloff discloses the absence of 2’-FL in the formula, note that “prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art” (MPEP 2141 (III)). Thus, one of ordinary skill in the art would have reasonably understood that Kunz is suggesting supplementation of HMOs in infant formulas (see Kunz at page 718’s last sentence disclosing “supplementation of infant formulas with oligosaccharides”). It should be cautioned that the examination guidelines for determining obviousness should be based a flexible approach and not overly rigid reasoning. As noted above, it includes the understanding of one of ordinary skill in the art and note that the new reference by Prieto will demonstrate that it is readily known to supplement HMOs in nutritional formulas.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653